DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
This Office action Non-Final.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 09/03/2019, 08/11/2020 and 11/06/2020 have been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims fail to place the invention squarely within at least one of the four categories of patent eligible subject matter.  In ¶00115 of the instant specification, it is stated “…the techniques may be realized at least in part by a non-transitory computer-readable medium…,” however,  the claim’s preamble recites only a “computer-readable medium” which is open to interpretation since this is not limited to the “non-transitory” mentioned above, accordingly,  one of ordinary skill in the can conclude that the “computer-readable medium” is to include signals (i.e., propagate, electromagnetic, infrared, or propagation medium).  Signals are not one of the four categories of invention (i.e., process, machine, manufacture, or composition of In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007).  (emphasis added)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13  and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2014/0280307 A1) hereinafter “Gupta”, further in view of Arroyo et al. (US 2014/0115001 A, also cited on the 11/06/2020) hereinafter “Arroyo”.
With respect to claims 1, 12 and 18, the Gupta reference teaches a method, system and computer-readable medium for generating a data retrieval query [see Abstract, a data element to be updated is identified in a knowledge graph and a query is generated based at least in part on the data element], the method, system and  computer-readable medium comprising:
access a knowledge graph residing on a data store [see ¶0005, disclosing selecting, from the knowledge graph, disambiguation query terms associated with the entity reference, wherein the terms comprise property values associated with the entity reference], the knowledge graph containing a semantic model of data [see ¶0042, disclosing an edge in a knowledge graph may represent a semantic connection defining a relationship between two nodes]. 
Gupta teaches the method, system and computer-readable medium, as referenced above.
Gupta does not teach teaches it comprises:
create, based on the knowledge graph, a user interface, the user interface including one or more user interface elements, wherein the user interface elements allow a user to indicate a subset of the data;
receive one or more inputs from the user through the one or more user interface elements, the one or more inputs indicating the subset of the data;
generate, based on the one or more inputs, a first query for retrieving metadata from the knowledge graph, wherein the metadata includes information associated with the subset of the data;
receive the metadata; and
generate, based on the one or more inputs and the metadata, a second query for retrieving the subset of the data.

create, based on the knowledge graph, a user interface, the user interface including one or more user interface elements, wherein the user interface elements allow a user to indicate a subset of the data [see ¶0061, disclosing during step 402, the knowledge model graph is displayed for the user, and the user is able to interact with the graph; For example, in step 404 the user can select one of the depicted nodes in an entity selection step];
receive one or more inputs from the user through the one or more user interface elements, the one or more inputs indicating the subset of the data [see ¶0061, disclosing the user can select one of the depicted nodes in an entity selection step];
generate, based on the one or more inputs, a first query for retrieving metadata from the knowledge graph, wherein the metadata includes information associated with the subset of the data [see ¶0051, disclosing query generation module 206 receives an identification of the selected node from node selection reception module 204 and uses the selected node (and the restrictions associated therewith) to generate a structured query that may be executed against the knowledge base];
receive the metadata [see ¶0025, disclosing to facilitate searching, the items in the knowledge base can each be associated with different concepts or entities contained within the knowledge base; This association can be made explicitly (e.g., through the use of metadata associated with the content), or implicitly by the item's contents]; and 
generate, based on the one or more inputs and the metadata, a second query for retrieving the subset of the data [see Abstract, disclosing when the associated action is of a second type, generate a query string using the selected at least one of the subset of the plurality of entities].
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the question answering technique as taught by Gupta with the structured query generation as taught by Arroyo.  Doing so would have enhanced Gupta by allowing it to provide a user-friendly interface that would allow a user to select nodes of a knowledge graph and allow them to generate queries.
With respect to claims 2 and 13, the combination of Gupta and Arroyo teaches the method and system of claims 1 and 12, as referenced above.  The combination further teaches wherein the knowledge graph resides on a second data store, the second data store being distinct from the data store [Gupta, see Fig.9 and ¶0089, disclosing search engine server 922 may include the knowledge graph… where there is more than one knowledge graph, the more than one may be included in database server 924, may be distributed across any suitable number of database servers and general purpose servers by any suitable technique, or any combination thereof].
With respect to claim 3, the combination Gupta and Arroyo teaches the method of claim 2, as referenced above.  The combination further teaches wherein the knowledge graph has a second structure different from a first structure of the data [Arroyo, see Abstract, disclosing a second graph depicting a second arrangement of a second subset of the plurality of entities of the knowledge model using the selected at least one of the subset of the plurality of entities
With respect to claim 4, the combination Gupta and Arroyo teaches the method of claim 3, as referenced above.  The combination implicitly teaches wherein the knowledge graph is stored on the second data store in a second format different from a first format in which the data is stored on the data store and wherein the second format is based at least in part on the second structure [Gupta, see Fig.9 and ¶0028 and 0089, disclosing the knowledge graph, are merely examples of a data structure that may be used by the system to store entity references and other data, and that any suitable data format may be used; For example, data in data structure 104 of FIG. 1 may be stored as a list of entities and associated entity types; Data stored by the data structure may include any suitable data such as references to data, text, images, characters, computer files, databases, any other suitable data, or any combination thereof…search engine server 922 may include the knowledge graph… where there is more than one knowledge graph, the more than one may be included in database server 924, may be distributed across any suitable number of database servers and general purpose servers by any suitable technique, or any combination thereof].
Even if the cited portions did not teach the required limitations, the Examiner maintains, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to include the above features since data in different formats is a part of information retrieval and it would have been beneficial to account for many types of formats in order to effectively work with the stored information.  See KSR International Co. v. Teleflex Inc.
With respect to claim 5, the combination Gupta and Arroyo as modified teaches the method of claim 4, as referenced above.  The combination further teaches wherein the knowledge graph is stored on the second data store as simple tables or NoSQL documents [Gupta, see Fig.9 and ¶0028 and 0089, disclosing the knowledge graph, are merely examples of a data structure that may be used by the system to store entity references and other data, and that any suitable data format may be used; For example, data in data structure 104 of FIG. 1 may be stored as a list of entities and associated entity types; Data stored by the data structure may include any suitable data such as references to data, text, images, characters, computer files, databases, any other suitable data, or any combination thereof…search engine server 922 may include the knowledge graph… where there is more than one knowledge graph, the more than one may be included in database server 924, may be distributed across any suitable number of database servers and general purpose servers by any suitable technique, or any combination thereof].
With respect to claims 6 and 16, the combination Gupta and Arroyo teaches the method and system of claims 1 and 12, as referenced above.  The combination further teaches generating a user interface based on the knowledge graph, the user interface including one or more user interface elements that allow a user to enter the one or more inputs specifying the subset of the data [Arroyo, see ¶0061, disclosing during step 402, the knowledge model graph is displayed for the user, and the user is able to interact with the graph; For example, in step 404 the user can select one of the depicted nodes in an entity selection step
With respect to claims 7 and 17, the combination Gupta and Arroyo teaches the method and system of claims 6 and 16, as referenced above.  The combination further teaches providing the data retrieval query to the user [Arroyo, see ¶0026 and 0029, disclosing the user first navigates the knowledge model to construct a desired search query; The user can then explore the knowledge model to inspect the different concepts or entities contained therein, as well as their relationships; As the user navigates the knowledge model, the user can select particular terms or concepts for inclusion in the search query… the user selects items for a Boolean search query structure (i.e., stating that each selected knowledge model item has to be or cannot be present in the set of results)].
With respect to claim 9, the combination Gupta and Arroyo teaches the method of claim 1, as referenced above.  The combination further teaches wherein the data includes a first data set and a second data set and the subset of the data includes at least a portion of the first data set and at least a portion of the second data set [Arroyo, see ¶0010, disclosing when the associated action is of a first type, outputting, to the client computer, a second graph depicting a second arrangement of a second subset of the plurality of entities of the knowledge model using the selected at least one of the subset of the plurality of entities, and when the associated action is of a second type, generating a query string using the selected at least one of the subset of the plurality of entities].
With respect to claim 10, the combination Gupta and Arroyo teaches the method of claim 9, as referenced above.  The combination further teaches wherein the metadata retrieved from the knowledge graph includes information about joining Arroyo, see ¶0025, disclosing to facilitate searching, the items in the knowledge base can each be associated with different concepts or entities contained within the knowledge base; This association can be made explicitly (e.g., through the use of metadata associated with the content), or implicitly by the item's contents; With the knowledge base catalogued in accordance with the knowledge model, the knowledge model becomes an index or table contents of contents by which to navigate the contents of the knowledge base].
With respect to claim 11, the combination Gupta and Arroyo teaches the method of claim 1, as referenced above.  The combination further teaches wherein the data includes two or more entity types and the knowledge graph includes properties for each entity type [Gupta, see ¶0031, disclosing generally, nodes in a knowledge graph can be grouped into several categories; Nodes may represent entities, organizational data such as entity types and properties, literal values, and models of relationships between other nodes].
With respect to claim 19, the combination of Gupta and Arroyo teaches the computer-readable medium of claim 18, as referenced above.  The combination as modified further teaches update the user interface based on changes to the knowledge graph [Gupta, see ¶0072, disclosing updating the knowledge graph includes updating existing information, adding new information, or any combination thereof; In an example, the system identifies that a population value such as node 504 of FIG. 5 should be updated].


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta and Arroyo, further in view of Vermeulen et al. (US 2017/0371884 A1) hereinafter “Vermeulen”.
With respect to claim 8, the combination Gupta and Arroyo teaches the method of claim 6, as referenced above.  The combination further teaches using the data retrieval query to extract the subset of the data [Arroyo, see ¶0055, disclosing results output module 210 retrieves the items (or links thereto) that are relevant to the executed query and provides an appropriate output to the user on client 102].  The combination does not teach generating a report using the subset of the data [although, visual representation and/or visualization is mentioned throughout Arroyo, those of ordinary skill in the art can construe this to be similar to a report].
Vermeulen teaches generating a report using the subset of the data [see ¶0018, disclosing DBMS 120 executes the SQL script to return a result set based on data (e.g., a data set) of data store 130, and application 120 generates a report/visualization based on the result set].
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the combination with the report/visualization generator as taught by Vermeulen.  Doing so would have allowed the combination to generate reports for users of the system.


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta and Arroyo, further in view of Jagannath et al. (US 2018/0129690 A1) hereinafter “Jagannath”.
With respect to claim 14, the combination Gupta and Arroyo teaches the method of claim 1, as referenced above.  The combination did not explicitly teach wherein the knowledge graph is structured as a graph database. 
However, Jagannath teaches wherein the knowledge graph is structured as a graph database [see ¶0016, disclosing adapting a tree representation of an index directly within a graph database].
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the combination with the schema-free in-graph indexing as taught by Jagannath.  Doing so would have enhanced the combination by implementing an indexing engine, within a graph database system itself, which provides flexibility and control to users, as well as the ability to optimize graph analytics using the relevant indexes [Jagannath, see ¶0012].
With respect to claim 15, the combination Gupta, Arroyo and Jagannath teaches the method of claim 14, as referenced above.  The combination further teaches wherein the knowledge graph is stored on the second data store in a format optimized for querying a graph database [Jagannath, see ¶0012, disclosing flexibility and control to users, as well as the ability to optimize graph analytics using the relevant indexes].


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta and Arroyo, further in view of Bedi et al. (US 2018/0210966 A1) hereinafter “Bedi”.
With respect to claim 20, the combination Gupta and Arroyo teaches the computer-readable medium of claim 18, as referenced above.  The combination did not teach wherein the first query is in a first query language, the second query is in a second query language, and the first query language is different from the second query language.
However, Bedi teaches wherein the first query is in a first query language, the second query is in a second query language, and the first query language is different from the second query language [see Abstract, disclosing the graph database query languages comprise a first graph database query language associated with a first data model and a second graph database query language associated with a second data model. The data elements are stored in the graph database using an internal data model that differs from the first and second data models. One or more of the data elements are retrieved from the graph database based at least in part on a query. The query is expressed using a different graph database query language than the graph database query language used to insert the one or more retrieved data elements].
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the combination with the query language interoperability as taught by Bedi.  Doing so would have enhanced the combination by allowing the system to work with different graph databases which utilize a different query language.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dumant et al. teaches providing suggestions based on user context while exploring dataset.
Kale et al. teaches knowledge graph construction for intelligent online personal assistant.
Wang et al. teaches semantic knowledge base for tax preparation.
Mittal et al. translating structured languages to natural language using domain-specific ontology.
Conclusions/Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563.  The examiner can normally be reached on M-F: 9 a.m. to 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JORGE A CASANOVA/Primary Examiner, Art Unit 2165